Rao, Judge:
The appeals for reappraisement listed in schedule C, attached to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the appeals for reappraisement listed on Schedule 0, hereto attached and made a part hereof, consists of Masonite Presdwood, Panelwood, and similar products exported from Ganada during 1957.
IT IS FURTHER STIPULATED AND AGREED that there is no foreign value, export value or United States value, as those terms are defined in section 402 (c), (d) and (e), respectively, of the Tariff Act of 1930, for such or similar merchandise and that the costs of production as defined in section 402(f) of said Act for the respective products marked A, and checked JFO by Examiner John F. Chilton on said invoices, is stated on Schedule A hereto attached and made a part hereof, and said costs of production for the respective products marked B and cheeked JFO by Examiner John' F. Chilton on said invoices is stated on Schedule B hereto attached and made a part hereof.
IT IS FURTHER STIPULATED AND AGREED that these appeals for re-appraisement be submitted on this stipulation.
On the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the merchandise here involved, and that such values were for the respective products marked A and checked JFC, by Examiner John F. Chilton, on the invoices covered by said appeals, as stated on schedule A, attached to this decision *622and made a part hereof, and for the respective products marked B and checked JFC, by Examiner John F. Chilton, on the invoices covered by these appeals, as stated on schedule B, hereto attached and made a part hereof.
Judgment will be entered accordingly.